    Case: 1:17-cv-05759 Document #: 64 Filed: 10/31/19 Page 1 of 2 PageID #:324




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS

CORTEZ FOSTER (B-14373),                           )
                                                   )
                               Plaintiff,          )
                                                   )
       vs,                                         )          Case No.: 17 C 5759
                                                   )
DR. C. WILLIAMS, et al.,                           )          Judge Steven Seeger
                                                   )
                               Defendants.         )

     MOTION FROM RELIEF FROM ASSIGNMENT AS APPOINTED COUNSEL

       NOW COMES the Plaintiff, CORTEZ FOSTER, by and through his attorney, RICHARD

A. VALEK of STONE & JOHNSON, CHARTERED, and for their Joint Motion for Relief from

Assignment as appointed counsel for the Plaintiff, CORTEZ FOSTER, pursuant to Local Rule

83.38 and Local Rule 83.39, respectfully states as follows:

       1.        The Plaintiff, CORTEZ FOSTER, is an inmate at Statesville Correctional Center,

and he filed this pending lawsuit against various medical professionals and Wexford Health

Sources Inc. pursuant to 42 U.S.C. Section 1983, for failing to adequately address his various

medical needs.

       2.        The Honorable Judge John J. Tharp, Jr., appointed Richard A. Valek, as counsel

for the Plaintiff, CORTEZ FOSTER, in his lawsuit pursuant to Document No. 6 which was filed

on August 29, 2017.

       3.        Richard A. Valek, as counsel for the Plaintiff, CORTEZ FOSTER, has represented

him for over two years, conducted various depositions of the parties, obtained and reviewed all of

his medical records from Statesville Correctional Center and University of Illinois Medical Center,

and conducted numerous meetings in person and over the telephone with him at Statesville

Correctional Center, to discuss the pending issues in the case and to formulate a litigation strategy.
    Case: 1:17-cv-05759 Document #: 64 Filed: 10/31/19 Page 2 of 2 PageID #:324




         4.    During the course of representing the Plaintiff, CORTEZ FOSTER, a personal

incompatibility and a substantial disagreement in litigation strategy has developed between the

Plaintiff, CORTEZ FOSTER, and his assigned counsel, Richard A. Valek pursuant to Local Rule

83.38.

         5.    On October 30, 2019, the Plaintiff, Cortez Foster, instructed his counsel, Richard

A. Valek, during a conference call, to file a motion to seek relief from his assignment pursuant to

Local Rule 83-39 due to their personal incompatibility and substantial disagreement in litigation

strategy, and to request that a new attorney be appointed to represent him in this litigation.

         6.    A copy of this Motion along with a copy of Local Rules 83.36 through 83.39 of the

United States District Court for the Northern District of Illinois, were sent via first class mail to

the Plaintiff, Cortez Foster on October 31, 2019.

         WHEREFORE, the Plaintiff, CORTEZ FOSTER, and his assigned counsel, RICHARD A.

VALEK, of the law offices of Stone & Johnson, Chartered, respectfully request an order

discharging Richard A. Valek as the assigned counsel for Cortez Foster, pursuant Local Rules

83.38 and 83.39, for an order appointing a new attorney to represent him in this litigation, and for

such other and further relief as this court deems just and equitable under the circumstances.

                                                      Respectfully submitted,

                                                      STONE & JOHNSON, CHARTERED


                                                      By:               /s/Richard A. Valek
                                                            Richard A. Valek, Attorney for
                                                            Plaintiff, Cortez Foster
Richard A. Valek – ARDC #6196252
STONE & JOHNSON, CHARTERED
111 West Washington Street - Suite 1800
Chicago, Illinois 60602
(312) 332-5656
rvalek@stonejohnsonlaw.com

                                                  2
